Citation Nr: 0806227	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05 29-665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of bilateral pes planus with hind foot valgus, 
plantar fasciits, and right heel spur, currently rated at 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to April 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veteran Affairs (VA), which granted service connection for 
bilateral pes planus with hind foot valgus, plantar fasciits, 
and right heel spur at 10 percent disabling.  


FINDING OF FACT

Bilateral pes planus is manifested by pain on prolonged 
walking and tenderness.  


CONCLUSION OF LAW

Bilateral pes planus with hind foot valgus, plantar fasciits, 
and right heel spur is no more than 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2003, prior to the initial adjudication of 
the claim.  The letter provided adequate notice with respect 
to the evidence necessary to establish entitlement to service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, the veteran has been fully notified in 
this regard.  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the December 2003 correspondence did not provide the 
veteran with the type of notification now required by 
Vazquez-Flores.  However, the veteran was provided with 
notification regarding the rating criteria in a Statement of 
the Case (SOC) prior to the readjudication of the case.  The 
Board notes that, in an August 2005 notice of disagreement, 
the veteran expressed awareness of the requirements for a 
rating increase under the diagnostic code he is rated under, 
and he discussed how his disability has affected his daily 
life and employment.  Also, the veteran was issued a letter 
in March 2006 which informed him that the nature and symptoms 
of the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on employment are 
considered in determining disability ratings.  The letter 
also provided examples of the type of evidence that may be 
submitted.  Although complete VCAA notice was provided after 
the initial adjudication of the claim, this timing deficiency 
was remedied by the issuance of a Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, 444 F.  3d 1328 
(Fed. Cir. 2006).  Thus, VA's duty to notify in this case has 
been satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  After careful review of the evidentiary 
record, the Board concludes that the veteran's bilateral pes 
planus with hind foot valgus, plantar fasciits, and right 
heel spur has not significantly changed and a uniform 
evaluation is warranted.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.  

The veteran asserts that his service-connected bilateral pes 
planus with hind foot valgus, plantar fasciits, and right 
heel spur is more severe than presently evaluated. As will be 
explained below, the preponderance of the evidence is against 
the claim.  

During service the veteran was treated for bilateral foot 
pain and received a diagnosis of bilateral plantar fasciitis.  
In a December 2003 private medical report, the veteran 
complained of bilateral heel pain.  The veteran reported that 
frequent walking caused him increased pain.  The veteran was 
diagnosed with bilateral heel pain (refractory).  

In a January 2004 private medical examination, it was noted 
that the veteran has had fasciitis since 1992.  It was also 
noted that the veteran had pain and weakness when standing or 
walking, and that functional impairment was pain with weight 
bearing and the inability to run.  Examination of the feet 
did not reveal any signs of abnormal weight bearing.  It was 
noted that the veteran did not require any assistive device 
for ambulation.  The examination revealed tenderness of the 
feet.  Pes planus was present, and on the right and left 
there was a slight decrease of valgus present, which was 
incapable of being corrected by manipulation.  The feet also 
showed forefoot/midfoot malalignment of a slight degree, also 
incapable of being corrected by manipulation.  The right and 
left Achilles tendon revealed good alignment.  There was no 
tenderness to palpation of the left and right plantar 
surface.  
The examiner noted that the veteran required arch supports, 
and that gross examination of the joints, spine and muscle 
were within normal limits.  The veteran was diagnosed with 
bilateral pes planus with hind foot valgus, plantar fasciits, 
and right heel spur.  

The veteran was afforded a VA compensation and pension 
examination for the feet in November 2005.  It was noted 
during this examination that the veteran had a history of 
well-defined, post static dyskinetic soreness involving the 
plantar left more than right calcaneal tubercle region.  The 
examination revealed mild pes planus, longitudinal arch 
architecture bilaterally and symmetrically with no pain upon 
manipulation of either foot.  The veteran had normal form and 
function of tibialis posterior and tendo Achilles 
bilaterally.  There was tenderness to palpation about the 
plantar left more than right calcaneal tubercle region.  He 
also stood with varus antalgia guarding on the left side.  
His gait demonstrated reproducible post statis dyskinesia 
with antalgia on the left side, and his weight bearing was 
normal and he did not require assistive devices.  The 
examiner characterized the veteran's walking ability as 
unlimited for short and intermediate distances but likely to 
be aggravated symptomatically with pronlonged distances.  The 
veteran did not exhibit painful motion, edema, weakness, or 
instability with attention to either foot.  He also did not 
have range of motion impairment with attention to either 
foot.  

The veteran's assessment showed plantar left more than right 
calcaneal heel spur syndrome.  It was further noted that the 
veteran's ranges of motion were not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use beyond the normal.  

After a careful review of the evidence the Board finds that 
the evidence as a whole demonstrates that the veteran's 
symptoms are adequately addressed by the currently assigned 
10 percent evaluation and that the criteria for a 20 percent 
evaluation or higher are not met.  The January 2004 
examination showed pes planus manifested by tenderness, pain 
with weightbearing, slight decrease of valgus, and 
forefoot/midfoot malalignment of a slight degree.  The 
November 2005 VA examination showed normal to mild pes 
planus.  There was no showing of unilateral or bilateral 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Also, there was no 
showing of unilateral or bilateral pes planus manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation.  The examiner noted that the 
veteran demonstrated normal to mild pes planus with no pain 
upon manipulation.  The examiner also noted that 
weightbearing was normal, and there was no painful motion, 
edema, weakness, or instability with attention to either 
foot.  While the veteran has complained of a great deal of 
pain, the Board finds that the most persuasive evidence is 
the most recent examinations which show only moderate 
residuals of his pes planus.  

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain in determining 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a rating greater than 10 
percent for bilateral pes planus.  The veteran does not 
exhibit painful motion, edema, weakness, or instability with 
attention to either foot.  He also does not have range of 
motion impairment with attention to either foot.  While the 
veteran has complaints of pain on manipulation and use, the 
objective findings show no more than moderate disability.  
Nevertheless, the Board notes that pain on manipulation and 
use is explicitly mentioned in the criteria for evaluation of 
flat feet and has thus been specifically considered.  

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.  The veteran 
does not have claw foot, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones; therefore, consideration 
of Diagnostic Codes 5278, 5282, or 5283 are not warranted.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.

Accordingly, the Board finds that a rating higher than 10 
percent disabling for bilateral pes planus with hind foot 
valgus, plantar fasciits, and right heel spur is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus with hind foot valgus, plantar fasciits, and right 
heel spur is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


